Title: To Thomas Jefferson from the General Assembly of North Carolina, 14 February 1781
From: North Carolina Assembly
To: Jefferson, Thomas



Sir
Halifax February 14th. 1781.

The General Assembly of North Carolina by joint Resolve of both Houses, have directed us to lay before your Excellency the Situation of the Affairs of this State, which since the Commencement of the War with Britain have not been at a more critical Period. Lord Cornwallis irritated with the Blow struck at one of his principal Partizans by General Morgan hath penetrated into the Heart of the State with rapidity, at a Time our Militia were indulged with a small Respite, that the Regular Army might have a larger Supply of Necessaries, and at a Time our Legislature were preparing a System of regular Defence.
General Greene not being in Force for Action hath thought proper to retreat to the Dan, where he may be more properly reinforced to make Resistance, in the mean while we are wholly exposed to the enterprizing Genius of his Lordship, either to march through this State to join Arnold in Virginia before our Strenth can be collected or else form a Junction with him in this, thereby attempting our Subjugation which hath long been his Object. About three Weeks past near Five hundred British landed at Cape-Fear and have taken Possession of Wilmington, against whom our Governor hath marched with the lower Militia; we are drawing forth the Force of the other parts of the State, and mean to level it at Cornwallis under Major General Caswell.
However surrounded by a restless and troublesome Enemy, we are determined to defend this State to the last Extremity, and we flatter ourselves, our Northern Friends to whom we are already greatly indebted, will not be idle Spectators of the Conflict; through you Sir, we address our ancient Sister Virginia, that she will send  us such further Succours and Aid as she can spare, not injuring her own internal defence: we need not suggest to your Excellency the Policy of fighting an Enemy from Home; if he is once suffered to arrive the Militia in general intent on saving their Property will not continue in Arms, while this and their Families are their principal Object. Near the Route of the Enemy, this we unfortunately experience, which no doubt will be your Case should you suffer them to penetrate into Virginia; but the Spirit of our Militia who are not immediately overwhelmed with the British Torrent is great, are now collecting in all Quarters, who we flatter ourselves if further countenanced by you will greatly teaze his Lordship, and so circumscribe him, that at length he must fall an easy Prey to General Greene or them. We are greatly distressed for Arms, the late Defeat near Camden deprived us of a great many of this essential Article which we cannot replace; we request your Excellency to furnish us as many you have not immediate use for.
We have the Honor to be with the highest Respect Your Excellencys most obedient humble Servants,

alex. martin s s.
thos. benbury s c

